Title: From Thomas Jefferson to George Jefferson, 17 April 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Apr. 17. 06.
                        
                        I percieve by the last quarter’s account that there was a balance of 49.79 D against me since which you have
                            paid between 4. & 500. D. for me. I must pray you to make this sum out of my tobaccos in your hands in preference to any
                            other object, as I would not wish you to lie out of money advanced. I cannot but hope you have by this time recieved a
                            sufficiency of my tobacco to cover both this & mr Lyles sum. Congress will rise certainly on Monday. Accept
                            affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    